U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 1, 2007 ECCO ENERGY CORP. (Exact Name of Small Business Issuer as Specified in its Charter) NEVADA (State or other Jurisdiction as Specified in Charter) 000-51656 87-0469497 (Commission file number) (I.R.S. Employer Identification No.) 955 Dairy Ashford Suite 206 Houston, Texas 77079 (Address of Principal Executive Offices) 713.771.5500 (Issuer's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS During May 2006, ECCO Energy Corp., a Nevada corporation (the “Company”) had entered into two separate purchase and sale agreements, which the Company intended to close during 2007, as follows: (i) Ronald E. Reece M.D. Revocable Trust of 2000; and (ii) Wild Tree Enterprises to acquire its 11% working interest in the E.C. Wilson and Wilson State Tract Leases. The Company did not close these agreements and during the six-month period ended June 30, 2007, the Company deemed null and void such agreements and re-negotiated their respective terms and provisions as disclosed below. Reece Revocable Trust On August 1, 2007, with an effective date of February 1, 2006, the Company entered into a purchase and sale agreement (the “Agreement”) with Ronald B. Reece M.D., Trustee of the Ronald B. Reece M.D. Revocable Trust of 2000 (“Reece Revocable Trust”). In accordance with the terms and provisions of the Agreement: (i) the Company acquired from the Reece Revocable Trust a 20% working interest in the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas; (ii) the Company issued to the Reece Revocable Trust an aggregate of 141,750 shares of its restricted Common Stock at $0.26 per share representing an aggregate value of approximately $36,855; and (iii) the Company issued to the Reece Revocable Trust a promissory note in the principal amount of $205,548 payable in one lump sum payment on or before July 31, 2008 with interest accruing at the rate of 7% per annum payable in monthly installments on the last day of each month with the first installment due on August 31, 2007. Wild Tree Release On August 1, 2007, the Company entered into a mutual release (the “Release”) with Dr. Harold Crook and Wild Tree Enterprises (collectively, “Wild Tree”). In accordance with the terms and provisions of the Release: (i) Wild Tree agreed to allow the Company to retain its 11% net working interest in the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas from February 1, 2006 to June 30, 2007; (ii) Wild Tree agreed to allow the Company to retain the proceeds received from the 11% net working interest in the approximate amount of $91,346; (iii) the Company agreed to issue to Wild Tree an aggregate of 110,000 shares of its restricted Common Stock; and (iv) each of the Company and Wild Tree agreed to mutually release one another from any and all past claims, demands, obligations, actions, cause of action, rights, damages of any nature. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits 10.1 Purchase and Sale Agreement dated August 1, 2007 between ECCO Energy Corp. as Buyer and Ronald B. Reece M.D. Trustee of the Ronald B. Reece M.D. Revocable Trust of 2000 as Seller. 10.2Assignment, Conveyance and Bill of Sale from Ronald E. Reece M.D. Trustee of the Ronald E. Reece M.D. Revocable Trust of 2000 to ECCO Energy Corp. dated August 1, 2007 with an effective date of February 1, 2006. 10.3Promissory Note dated August 1, 2007 in the principal amount of $205,548.39 issued by ECCO Energy Corp. to Ronald E. Reece M.D. Revocable Trust of 2000. 10.4Mutual Release dated August 1, 2007 between ECCO Energy Corp., Dr. Harold Cook and Wild Tree Enterprises. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ECCO ENERGY CORP. Date: August 13, 2007 By: /s/ Samuel Skipper Name: Samuel Skipper Title: President/CEO Exhibit 10.1 PURCHASE AND SALE AGREEMENT BETWEEN ECCO ENERGY CORP AS BUYER AND RONALD E. REECE, M. D. TRUSTEE OF THE RONALD E. REECE, M.D. REVOCABLE TRUST OF 2000 AS SELLER DATED: August 1, 2007 PURCHASE AND SALE AGREEMENT This PURCHASE AND SALE AGREEMENT (“Agreement”) dated August 1, 2007, is between ECCO ENERGY CORP., a Nevada corporation whose mailing address is P.O. Box 421917, Houston, TX., 77242 (“Buyer”) and RONALD E. REECE, M. D. TRUSTEE OF THE RONALD E. REECE, M. D. REVOCABLE TRUST OF 2000, a California trust, whose mailing address is 1441 Liberty, Suite 206, Redding, California 96001 (“Seller”). In consideration of the mutual covenants and agreements contained herein, the benefits to be derived by each party hereunder, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows: ARTICLE 1.TRANSFER OF ASSETS 1.1The Properties.Subject to the terms and conditions of this Agreement, Seller agrees to transfer and convey to Buyer, and Buyer agrees to acquire from Seller, effective as of 7:00 a.m. Central Standard Time, on February 1, 2006 (the “Effective Date”), at the location of the respective properties (the “Effective Time”), the following: (a)An undivided 20% in and to the oil, gas and mineral leases and the leasehold estates created thereby, described in Exhibit “A” attached hereto (the “Leases”), insofar as the Leases cover and relate to the land and depths described in Exhibit “A” (the “Land”), together with corresponding interests in and to all the property and rights incident thereto, including all rights in any pooled or unitized acreage by virtue of the Land being a part thereof, all production from the pool or unit allocated to any such Land, and all interests in any wells within the pool or unit associated with the Land; (b)The oil and/or gas wells described on Exhibit “A” (the “Wells”) together with all personal property, equipment, fixtures, platforms, structures and improvements located on and appurtenant to the Leases insofar as they relate to the production, treatment, sale, or disposal of hydrocarbons or water produced from or attributable to the Wells; (c)To the extent transferable by Seller without material restriction under applicable law or third-party agreements (without the payment of any funds or consideration), all contracts and contractual rights, obligations, and interests, including all farmout and farmin agreements, operating agreements, production sales and purchase contracts, saltwater disposal agreements, surface leases, division and transfer orders, and other contracts or agreements covering or affecting any or all of the interests described or referred to above (the “Contracts”); (d)All easements, rights-of-way, licenses, authorizations, permits, and similar rights and interests applicable to, or used or useful in connection with, any or all of the above-described interests and specifically those set forth on Exhibit “A”; (e)All oil, condensate, natural gas liquids, and other minerals produced after the Effective Time attributable to Seller’s interest in the Properties; and (f)All proceeds, regardless of when received, generated from the sale of oil and/or gas attributable to production from the Properties after the Effective Date. All of the above real, personal, tangible, and intangible properties, rights, titles, and interests described in subparagraphs (a) through (f) above, subject to the limitations and terms expressly set forth herein and in the Exhibit “A”, attached hereto, are hereinafter collectively called the “Properties” or, individually, a “Property”. ARTICLE 2.PAYMENT As of the date of this Agreement, Buyer has delivered to Seller a Promissory Note (the "Note") dated August 1, 2007 in the sum ofUS $ 205,548.39 payable in one lump sum payment on or before July 31, 2008 and interest at the rate of seven (7%) per annum payable in monthly installments on the last day of each month with the first installment on August 31, 2007., with a maturity date of July 31, 2008. At Closing Buyer shall also deliver to Seller 141,750 shares of common stock of ECCO Energy Corp. in the form of a stock certificate. ARTICLE 3.REPRESENTATIONS OF SELLER 3.1Existence. Seller is a California trust duly organized, validly existing, and in good standing under the laws of the state of its organization and is duly qualified to do business in the states in which the Properties are located. 3.2Authorization. This Agreement has been duly executed and delivered on Seller's behalf and at the Closing all documents and instruments required hereunder will have been duly executed and delivered and Seller shall have all necessary and requisite authority to execute and deliver such documents.This Agreement, and all such documents and instruments shall constitute legal, valid, and binding obligations enforceable in accordance with their respective terms. 3.3Power.Seller’s execution, delivery, and performance of this Agreement and the transactions contemplated hereby will not: (i)violate or conflict with any provision of their certificates of organization, regulations, or other governing documents; (ii) result in material breach of any term or condition of, or constitute a default or cause the acceleration of any obligation under any agreement or instrument to which they are a party or by which they are bound; or (iii) violate or conflict with any applicable judgment, decree, order, permit, law, rule or regulation. 3.4Brokers.Seller has incurred no liability, contingent or otherwise, for broker’s or finder’s fees in respect of this transaction, for which Buyer shall have any responsibility whatsoever. 3.5Foreign Person.Seller is not a “foreign person” within the meaning of the Internal Revenue Code of 1986, as amended (the “Code”), Section 1445 and 7701 (i.e. Seller is not nonresident aliens, foreign corporations, foreign partnerships, foreign trusts, or foreign estates as those terms are defined in the Code and any regulations promulgated thereunder). 3.6Litigation.Except as set forth on Schedule 3.6, there are no lawsuits directly involving the Properties with respect to which Seller has received service of process, and to the best of Seller’s knowledge, there are no lawsuits with respect to Seller which would have a Material Adverse Effect on the Properties. 3.7Contracts.Except as disclosed on Schedule 3.7, Seller has paid its shares of all costs payable by it under the Leases and Contracts, except those being contested in good faith.Neither Seller, nor to the knowledge of Seller, any other party is in default under any Contract except such defaults as would not, individually or the aggregate, have a Material Adverse Effect.There are no Contacts with affiliates of Seller which will be binding on the Properties after Closing. 3.8Compliance with Laws.The execution and performance of this Agreement by Seller does not violate any law or regulation of any jurisdiction or governmental body or agency and does not require approval of, or filing with, any governmental body or agency. 3.9Representations, Statements and Certificates.No representation by Seller, nor any statement or certificate furnished or to be furnished by Seller pursuant to this Agreement, or in connection with the transactions contemplated herein, contains or will contain any untrue statement of a material fact, or omits or will omit to state a material fact necessary to make the statements contained therein not misleading. 3.10Validity of Leases and Contracts.Seller makes no representation or warranty of any kind regarding the validity or continued existence of any Leases or Contracts. ARTICLE 4.REPRESENTATIONS OF BUYER 4.1Existence.Buyer is a corporation duly organized, validly existing, and in good standing under the laws of the state of Nevada, and is duly qualified to do business in the states in which the properties are located. 4.2Authorization.Buyer has all authority necessary to enter into this Agreement and to perform all its obligations hereunder.This Agreement has been duly executed and delivered on its behalf, and at the Closing all documents and instruments required hereunder will have been duly executed and delivered.This Agreement, and all such documents and instruments shall constitute legal, valid, and binding obligations enforceable in accordance with their respective terms, except to the extent enforceability may be affected by bankruptcy, reorganizations, insolvency, or similar laws affecting creditors’ rights generally. 4.3Power.Buyer’s execution, delivery, and performance of this Agreement and the transactions contemplated hereby will not: (i)violate or conflict with any provision of its certificate of incorporation, by-laws, or other governing documents; (ii) result in the breach of any term or condition of, or constitute a default or cause the acceleration of any obligation under any agreement or instrument to which it is a party or by which it is bound; or (iii) violate or conflict with any applicable judgment, decree, order, permit, law, rule, or regulation. 4.4Brokers.Buyer has incurred no liability, contingent or otherwise, for broker’s or finder’s fees in respect of this transaction, for which Seller shall have any responsibility whatsoever. 4.5Buyer’s Knowledge.Buyer (i) has such knowledge and experience in business, financial, and oil and gas matters that it is capable of evaluating the merits and risks of entering into and of carrying out its obligations in connection with the acquisition of the Properties in the manner contemplated herein; (ii) has received to date all information concerning the Properties and such other information relating to this Agreement which it requested; and (iii) is able to bear the economic risk of its investment in the Properties for an indefinite period of time.Further, Buyer acknowledges that Seller is relying upon the representations contained in the foregoing sentence and that absent such representations the proposed sale to Buyer would not be entered into and this Agreement would not be executed and delivered by Seller. 4.6Effective Agreement.The execution, delivery, and performance of this Agreement by Buyer and the consummation of the transactions contemplated hereby do not require the consent, waiver, approval, or authorization of any person or public authority; do not result in a violation of any material breach of any law, rule, or regulation applicable to Buyer, and do not conflict with or result in a breach of any of the governing instruments of Buyer or, with or without the giving of notice and/or the passage of time, any mortgage, deed of trust, license, indenture, or other instrument or agreement, or any order, judgment, or other restriction of any kind or character to which Buyer is a party. 4.7Litigation.Buyer is not a party to or threatened by any litigation, proceeding, or controversy before any court, governmental body, or administrative agency which would have a Material Adverse Effect on the transactions contemplated under this Agreement. 4.8Compliance with Laws.The execution and performance of this Agreement by Buyer does not violate any law or regulation of any jurisdiction or governmental body or agency and does not require approval of, or filing with, any governmental body or agency. 4.9Representations, Statements and Certificates.No representation by Buyer, nor any statement or certificate furnished or to be furnished by Buyer pursuant to this Agreement, or in connection with the transactions contemplated herein, contains or will contain any untrue statement of a material fact, or omits or will omit to state a material fact necessary to make the statements contained therein not misleading. ARTICLE 5.DISCLAIMER OF WARRANTIES 5.1No Warranties.Except as set forth in Article 3, conveyance of the properties will be made without representations or warranties, express or implied in fact or in law, as to merchantability, durability, use, operation, fitness for any particular purpose, condition, safety of the properties, compliance with regulatory and environmental requirements or otherwise. 5.2Buyer Inspection.Buyer hereby agrees that it will inspect the properties, including, without limitation, the leases and the contracts, wells personal property, and equipment assigned and conveyed herein and that it will accept the same “AS IS, WHERE IS” and “WITH ALL FAULTS”.Buyer releases Seller from all Losses (as defined herein) with respect to the properties, whether or not caused by or attributable to Seller’s negligence and whether or not arising from or in connection with or during the period of Seller’s ownership or use of the properties.Without limiting the above, Buyer waives its right to recover from Seller and forever releases and discharges Seller from any and all losses, penalties, fines, liens, judgments, costs and expenses whatsoever (including, without limitation, attorney’s fees and costs), whether direct or indirect, known or unknown, foreseen or unforeseen, that may arise on account of or in any way be connected with the physical condition of the properties or any law or regulation applicable thereto, including, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as Amended (42 U.S.C. 9601 Et. Seq.), the Clean Water Act (33 U.S.C. 466
